Scott, Judge,
dissenting. The question discussed in the argument of this case was, whether the conveyance to Wm. L. Layson, being a voluntary one and unrecorded, could prevail against Wm. Rogers, the defendant, who was a subsequent purchaser with notice of the prior unrecorded voluntary deed.
The question which weighs on my mind is, whether the deed to Layson is within the meaning of (he fourth section of the statute concerning fraudulent conveyances. The deed in question only conveys an estate in remainder to Layson. His right to the slave mentioned in the deed was not to begin in enjoyment until the determination of the previous life estate reserved to the grantor. The statute provides that every gift of slaves, not for a consideration deemed valuable in law, shall be void against all purchasers, unless possession shall really and bona fide accompany such gift. From this language, I am inclined to the opinion that a gift of the nature of that under consideration is not within the words of the statute. The gift contemplated by this section is one in which the thing given is designed to be the property immediately of the donee, to take effect in possession presently. This construction of the statute harmonizes with the common law. That system of law only affects with fraud those conveyances which seek, contrary to the nature of the transaction, ty/separate the use or possession of property from its titl<|/ Where there is an absolute sale or gift of chattels, the nature of the alienation requires that immediate possession should follow it. This case is as if a grantor, for a valuable consideration; should convey to a purchaser a chattel for a limited period, and at the same time should grant his re-*199versionary interest in the chattel to a donee. Is there any principle which, in such case, would defeat the title of the do-nee ? I know of none, unless it is a rule of law that no valid remainder in a chattel can be created but by deed duly recorded. There is nothing in the fifth section' of the act which is opposed to this view of the subject. That section was designed to prevent an owner loaning property from parting with its possession to another for. a limited time, and reserving an interest in it to himself. Here, there is nothing of the kind. This is a gift to take effect in futuro. It is created by deed, and is like those numerous instances in which the law protects ‘an interest in a chattel which is not reduced to possession. Nobody will pretend that the owner of a slave- may, not loan him for a limited period, and at-the time of the loan convey the reversiona-ry interest in the slave to another without a recorded deed. If a slave is hired for a number of years, may not the owner convey his reversionary interest without a deed duly recorded ?
The case of Bryson & Hardin v. Penix, (18 Mo. 18,) shows that a purchaser of personal estate is not affected by any notice of an unrecordéd deed under the statute concerning fraudulent-conveyances.